Title: Thomas Eston Randolph to Thomas Jefferson, 20 March 1817
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 
              20th March 1817
          
          I have maturely consider’d the contents of your letter of the 15th instant, which I received on the day of its date—
          I do not hesitate to acknowledge that I am very desirous to retain the Mill, and, far from wishing you to make any sacrifice of Rent, I feel most sincerely disposed to pay a Rent fully adequate to all the advantages which its situation offers—From the former amount of mony Rent, although it is generally consider’d to be very high, I should not have ask’d for any abatement, and the only difficulty which I feel in paying a Flour Rent, is, that it undeniably offers great profit, and no loss whatever to the Landlord; while on the contrary—to the Tenant it admits some risk without a probable advantage—I therefore did, and do still think, if the rent be paid in Flour, the Flour should be rated at a medium price—it seems to be the general opinion that it cannot for many years be less than $6.— valuing it then, at $7.— would reduce the rent to 18267 barrels of Flour—That quantity I am willing to give; and in addition thereto, I will pay 12½ cents for every 5. bush 20 ℔ of Wheat received in the Mill over 25,000 bushels—(in my former letter I said 30,000)—or, I will give 190 barrels of Flour—
          Permit me to make some remarks on the calculations contain’d in your letter—as they apply to the Landlord, they are perfectly correct, but certainly incorrect as to the Tenant, whether he be consider’d a purchaser of wheat, or merely grinding on commission—because, in the former case, the price of wheat is generally proportion’d to the price of Flour, consequently the Tenants profit can only be calculated on the advantage of grinding—in other words—on the difference between the quantity of wheat received at the Mill for a barrel of Flour, and the quantity which it actually takes to make a barrel of Flour—The Tenant’s purchasing wheat is a matter of speculation, by which he may make a profit, or he may very possibly sustain a loss—You say (on a supposition that 5000 barrels are manufactured)—“When Flour is at its lowest price of $6.— the Landlord receives 6 times 208⅓ or $1250.— the Tenant 6 times 4791⅔ or $28,750.— dollars” and you further observe, that “For every dollar more received by the Landlord, the Tenant gets 23 additional, gaining always by a rise in price 23 times as much as the Landlord does” I think I can prove to your satisfaction that the Tenants profit on 5000 barrels is not the double of the Landlord—For every 5. bush 20 ℔ of wheat received at Shadwell Mill, we return a barrel of Flour, and insure ⅚ths to be S. fine—we make a barrel of Flour out of 4. bush 40 ℔ of wheat, some times more, or less, according to the quality of the wheat—thus, the Mill profit appears to be ⅛th—accordingly, ⅛th of 5000 barrels will be 625 barrels, deduct  therefrom 213⅓ barrels, the rent now paid, will leave to the Tenant a profit of, only 411⅔ barrels—I believe I may vouch for the correctness of this statement, and when you consider all the risk which the Tenant is subject to, you will not think the double of the amount of Rent more than he ought to calculate on, it is more however than has ever yet been made at that Mill—The only apology which I can offer for troubling you with this letter, is my conviction of your being much mistaken in regard to the profits of the Mill—with affectionate regards I am Dr sir Yours sincerely
          Thos Eston Randolph
        